DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Claim Interpretation
	Examiner understands that the invention comprises providing a flow of gas across the build bed via a stream inlet and an outlet arranged on a common frame. The stream outlet refers to a supply of gas from a source (see “adjust a defined (chemical) composition of the gas stream for or in a specific region inside the process chamber” at [P0016] of the published specification). Accordingly, a person of skill in the art would understand that the claim terms refer to a supply of gas and outlet; definite technical features. 
	The term “control unit … controls” or “control unit controls” in the claim is understood to refer to an intended use of the apparatus through the use of the control unit, not a novel control unit structure. 
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that “the cited references fail to teach or suggest controlling the parameter both timely and spatially” (Remarks Pg. 6)
	Examiner does not find this persuasive because this is an intended use of the claimed apparatus. 
Furthermore, Syassen (US 20140140882 A1) explains that gas control allows for providing “controlled amounts of particular reactive gases can be mixed with an inert gas, such as argon, which reactive gases have a controlled impact on the material properties of the respective layers, such as, e.g., strength and/or ductility” [P0019]. 
The meaning of word “reaction” in this context is a chemical reaction. Chemical reactions take time and use up (i.e., react with) the reactants. To react reactive gasses with the layer materials, it would be obvious to control how long and where the reactive gasses are applied to the layer materials to react them such that the properties, e.g., strength and/or ductility, were developed in a controlled manner. Thus, the time and spatial control of a parameter as claimed are obvious.
Nevertheless, the apparatus of the prior art would also be capable of performing the intended use of controlling the time and spatial control of a parameter as claimed.
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Examiner notes that although the intended use is carried out using a controller in the apparatus, the specification does not teach a novel controller. A person having skill in the art would understand the claim to refer to programming a controller of an additive manufacturing system to perform the intended use, not a novel controller structure.
By way of analogy, if there are two alarm clocks, Alarm A & Alarm B:
Alarm A has a control unit configured to play an alarm at 2 am
Alarm B has a control unit configured to play an alarm at 4 am
Alarm A could be a 35 USC 102 prior art reference against Alarm B because setting the control unit is the way that an alarm clock is used. It is an intended use of the alarm clock to set an alarm. It is not a new structure.
	Likewise, in the case of an additive manufacturing apparatus or 3d printer, setting the controller to print different designs is the way that additive manufacturing apparatus or 3d printer is used. It is an intended use of the additive manufacturing apparatus or 3d printer to set a design. It is not a new structure. 
	Applicant argues that the cited prior art fails to “teach or suggest "wherein the at least two regions comprise a core region of an object and a shell region of the object."” (Remarks Pg. 7).
	Examiner does not find this persuasive because this is an intended use of the claimed apparatus. 
	The claim is “an apparatus for additive manufacturing”, colloquially known as a 3d printer. Using a printer to print a particular design is an intended use of the printer. The cited prior art is capable of printing the core and shell design as claimed and meets the claim.
Similarly, and by analogy, a claim to a color printer that prints a red perimeter around a blue core would not be inventive over a color printer that has the ability to print red and blue ink.
	Applicant argues that claim 29 was not explicitly rejected.
	Examiner does not find this persuasive because claim 29 was rejected together with claims 22-25 on Pg. 7 of the prior office action. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 16-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurtry (US 20190184463 A1) and further in view of Syassen (US 20140140882 A1)
	In reference to claim 16 and 24, McMurtry discloses an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material on a build plane by an energy source (“a working area, a high energy beam for consolidating material deposited in the working area in layers” [Abstract]. See Fig 1, shown below), the apparatus comprising:

    PNG
    media_image1.png
    1105
    2000
    media_image1.png
    Greyscale

a process chamber (“build chamber” [abstract]. Fig 1 element 101); 
a stream generating device comprising a stream generating unit, the stream generating unit comprising a stream intake and a stream outlet arranged on a common frame, wherein the stream generating unit-that generates a gas stream that exits the stream outlet inside the process chamber, and wherein the stream generating unit is moveable relative to the build plane (“a flow device for generating a gas flow across at least a part of the working area from a gas inlet to a gas outlet” [Abstract]; “the nozzle 112 and exhaust 110 are mounted on a guide 120” [P0069]; see elements 110-113 and 118-120 in Fig 1; Fig 3-4 and 7-15, which show the stream generating device arranged on a common frame
Also see [P0004-0005] explaining that “During the melting or sintering process, debris (e.g. condensate, unsolidified particles of powder etc.) is produced within the build chamber. It is known to introduce a gas flow through the build chamber in an attempt to remove debris from the chamber in the gas flow.”); and, 
McMurtry further describes a “controller for controlling a rate of flow at which gas is propelled into the build chamber” [P0019] and “A filter 119 is provided in the recirculation loop 111 to filter from the gas condensate that has become entrapped in the flow.” [P0066]. Controlling the gas flow would affect the rate of debris and condensate removal by the filter and would effectively control at least one parameter relating to a composition of the gas stream of the stream generating device. However, in view of Applicant’s specification (see [P0013-0014] of published spec.), the term “composition of the gas stream” is understood to intend to refer to the gas composition provided not debris/condensate generated by the sintering process.
McMurtry further describes that the atmosphere contained in the build chamber should be inert [P0076], locating certain elements outside of the chamber reduces the occurrence of disrupting the inertness of the build chamber, and that the build chamber has a door [P0068]. McMurtry does not explain how the chamber is filled with inert gas to begin with or specific timewise compositional control thereof.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, atmosphere control in SLS (Abstract, Fig 1), Syassen discloses 
a “gas supply system 15, the gas venting system 16 and the detector 17 are operatively coupled to the control unit 18 such that in operation the control unit 18” [P0055]…“This allows for an automatic control of the gas atmosphere by the control unit 18.” [P0056]
The combination would be achievable by adapting the control unit of McMurtry to control the gas composition by integrating the gas supply and control means thereof as taught by Syassen in to the apparatus of McMurtry by connecting the “a gas supply system adapted for introducing gas into the chamber” [P0037] of Syassen to the stream generating device of McMurtry. For example, an oxygen tank could be connected to a valve controlled by the control unit. This is the same as the claimed invention.
Syassen explains that gas control allows for providing “controlled amounts of particular reactive gases can be mixed with an inert gas, such as argon, which reactive gases have a controlled impact on the material properties of the respective layers, such as, e.g., strength and/or ductility” [P0019].
The meaning of word “reaction” in this context is a chemical reaction. Chemical reactions take time and use up (i.e., react with) the reactants. To react reactive gasses with the layer materials, it would be obvious to control how long and where the reactive gasses are applied to the layer materials to react them such that the properties, e.g., strength and/or ductility, were developed in a controlled manner. Thus, the time and spatial control of a parameter as claimed are obvious.
Nevertheless, the apparatus of the prior art would also be capable of performing the intended use of controlling the time and spatial control of a parameter as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to adapt the control unit to be connected with the stream generating device to that control at least one parameter relating to a composition of the gas stream of the stream generating device as claimed.
A person having ordinary skill in the art would have been specifically motivated to adapt the control unit to be connected with the stream generating device to that control at least one parameter relating to a composition of the gas stream of the stream generating device in order to charge the build chamber with inert gas as required by McMurtry and to provide the ability to adjust the gas composition during the build process by adding amounts of particular reactive gases (“controlled amounts of particular reactive gases can be mixed with an inert gas, such as argon, which reactive gases have a controlled impact on the material properties of the respective layers, such as, e.g., strength and/or ductility” [P0019 of Syassen]; and to combine prior art elements according to known methods to yield predictable results; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The apparatus taught by the cited prior art would be capable of performing the controlling the at least one parameter differently for at least two regions of a build layer, and wherein the at least two regions comprise a core region of an object and a shell region of the object.
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Examiner notes that although the intended use is carried out using a controller in the apparatus, the specification does not teach a novel controller. A person having skill in the art would understand the claim to refer to programming a controller of an additive manufacturing system to perform the intended use, not a novel controller structure.
By way of analogy, if there are two alarm clocks, Alarm A & Alarm B:
Alarm A has a control unit configured to play an alarm at 2 am
Alarm B has a control unit configured to play an alarm at 4 am
Alarm A could be a 35 USC 102 prior art reference against Alarm B because setting the control unit to play an alarm is the way that an alarm clock is used. It is an intended use of the alarm clock to set an alarm. It is not a new structure.
Likewise, in the case of an additive manufacturing apparatus or 3d printer, setting the controller to print different designs is the way that additive manufacturing apparatus or 3d printer is used. It is an intended use of the additive manufacturing apparatus or 3d printer to set a design. It is not a new structure. 
	In reference to claim 17-19, the combination discloses the apparatus as in claim 16.
 	The cited prior art discloses the same structure as claimed and would be capable of performing the claimed intended uses.
	Furthermore, Syassen specifically teaches using the apparatus to control a concentration of a chemical composition of the gas stream and/or spatially [P0019].
	In reference to claim 20-21, the combination discloses the apparatus as in claim 16.
 	The cited prior art discloses the same structure as claimed and would be capable of performing the claimed intended uses.
	Furthermore, Syassen specifically teaches using the apparatus to control at least one parameter based on a particular layer of build material and differently for at least two layers of build material [P0019].
	In reference to claim 22-25 and 29, the combination discloses the apparatus as in claim 16.
 	The cited prior art discloses the same structure as claimed and would be capable of performing the claimed intended uses.
	Furthermore, Syassen specifically teaches that “the composition or the pressure and composition of the gas atmosphere inside the chamber is changed in the course of the process such that the gas atmosphere in which one or more of the layers are irradiated is different from the gas atmosphere in which others of the layers are irradiated. Thus, two or more different gas atmospheres may be used for irradiating different subsets of the plurality of layers” [P0015] 
The meaning of word “reaction” in this context is a chemical reaction. Chemical reactions take time and use up (i.e., react with) the reactants. To react reactive gasses with the layer materials, it would be obvious to control how long and where the reactive gasses are applied to the layer materials to react them such that the properties, e.g., strength and/or ductility, were developed in a controlled manner.
	In reference to claim 26-27, the combination discloses the apparatus as in claim 16.
	The proposed combination adapts the control unit of McMurtry to control the gas composition by integrating the gas supply and control means thereof as taught by Syassen such as by connecting the “a gas supply system adapted for introducing gas into the chamber” [P0037] of Syassen to the stream generating device of McMurtry. For example, an oxygen tank could be connected to a valve controlled by the control unit. 
	This would allow the stream generating device to add the gaseous component to the gas stream inside of the process chamber.
Furthermore, Syassen specifically teaches that “inside the chamber is controlled such that all or at least some of the different gas atmospheres comprise different oxygen and/or different nitrogen levels” [P0030].
	In reference to claim 28, the combination discloses the apparatus as in claim 16.
Syassen further discloses wherein the control unit is connected with a gas sensor adapted to determine a concentration of the gas stream, and wherein the control unit controls the at least one parameter dependent on the determined concentration of the gas stream (“gas atmosphere detector system adapted for detecting the pressure, the composition or both the pressure and composition of the gas atmosphere present inside the chamber” [P0043] and “inside the chamber is controlled such that all or at least some of the different gas atmospheres comprise different oxygen and/or different nitrogen levels” [P0030].). 
This would necessarily require that a gas sensor was present to monitor the gas composition to the gas. Syassen, specifically teaches that a sensor should be located in the stream. This is the same as the claimed invention. See comparison of the placement of the gas sensor (circled) in instant Fig 1 and Syassen Fig 1, shown below.

    PNG
    media_image2.png
    473
    954
    media_image2.png
    Greyscale
  
The combination would be achievable by connecting a gas sensor to the stream generating device as suggested by Syassen, e.g., as shown in Syassen’s Fig 1 by locating a sensor in the build chamber such that it could sample the stream.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the stream generating device to be connected with a gas sensor adapted to determine a concentration of the gas stream, and wherein the control unit controls the at least one parameter dependent on the concentration of the gas stream.
A person having ordinary skill in the art would have been specifically motivated to integrate a gas sensor in the stream generating device in order to enable the control unit to control the concentration of the reactive gasses in the gas stream as required by Syassen for tailoring the properties of the object [P0019-0021].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744